UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS



U N I T E D S T A T E S,                  )         Misc. Dkt. No. 2014-14
                   Respondent             )
                                          )
             v.                           )
                                          )         NOTICE OF DOCKETING
Airman First Class (E-3)                  )
JOSE A. COSSIO, JR.,                      )
USAF,                                     )
                    Petitioner            )         Panel No. 1



       A Petition for Extraordinary Relief in the Nature of a Writ of Coram Vobis and
Appointment of Counsel in the above styled case was filed with this Court by the
Petitioner Pro se on the 10th day of November, 2014.

      The case has been assigned Misc. Dkt. No. 2014-14 and has been referred to
Panel 1 for review.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court